Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 filed 15 December 2020 are pending in the application. 
There are only 13 claims as filed. After claim 10 the next claim has been numbered 12, which is an error in the numbering sequence. Applicant is also requested to change the dependency of claim 13 after correcting the numbering sequence.

Priority
This application is a continuation of 16/311,495 filed 12/19/2018, now US 10,894,839, which is a 371 of PCT/EP2017/065377 filed 06/22/2017. This application claims foreign priority to EPO 16176034.3 filed 06/23/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application EPO 16176034.3 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-14 of this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-13 (corrected numbering sequence) are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (WO 2016/194001 A1, priority to 2089/MUM 2015, 29 May 2015; cited in IDS filed 12/15/2020) in view of Zhang et al (6,670,340; cited in IDS filed 12/15/2020).
Pal et al teaches preparation of Sugammadex wherein -cyclodextrin is first converted to 6-perchloro--cyclodextrin (page 10, para 0042; step a in claim 1). The second step is the reaction of the perchloro derivative of -cyclodextrin with 3-mercaptopropionic acid in the presence of sodium hydroxide in DMF as solvent to give the corresponding sodium salt (Sugammadex; page 11, Scheme 4; part of the limitations of step b in claim 1 and limitation of claim 2). At page 16, para 0058, Pal teaches that the potassium salt of 3-mercaptopropionic acid, which is made separately, can be reacted with the choro derivative of -cyclodextrin. This step can be performed by adding NaOH to the mercaptopropionic acid, followed by adding the solution of chloro derivative of -cyclodextrin to the salt solution. Based on this teaching it would be obvious to the artisan to perform the steps as in claims 7-8. Examples 4 and 5 at page 25 teach the use of methanol for precipitating the sugammadex. At page 19, paragraph 0064, Pal teaches the use of ethanol or methanol or mixtures thereof for precipitating sugammadex. Hence, it is obvious to use ethanol and methanol for precipitating the sugammadex (as in claim 10). At page 15 (continuation of para 0055), Pal teaches adding a first solvent to dissolve sugammadex completely and then adding a second solvent to get pure sugammadex. The first solvent can be water and the second solvent can be methanol, which is soluble in water. Hence, one of ordinary skill in the art can use these two solvents to obtain pure sugammadex (as in claim 12, correct number 11). The artisan would find it obvious to cool the solution to the temperature recited in claim 12 (correct number 11) in order to precipitate out most of the sugammadex since this step is similar to dissolving an impure solid in a solvent and cooling it to crystallize to get the pure product.
Pal et al does not exemplify the instant process wherein DMSO is used as the solvent as in step b in claim 1. It uses DMF as the solvent. However, at page 15, it teaches that one of the solvents that can be used in step b is DMSO. Step b referred to at page 15 is the same as step b in instant claim 1. Therefore, it is obvious to substitute the DMF in the process of Pal with DMSO as in claim 1, step b), part of claims 7 and 8 and as in claim 13. Since DMSO is suggested as a solvent in the process of Pal, one of ordinary skill in the art would find it obvious to adjust the temperature, time of addition and equivalents of the base and the mercaptopropionic acid used (as in claims 3-6 and 9) using the same parameters taught by Pal as starting points for the purpose of optimization. 
Zhang et al teaches the preparation of the iodo derivative of -cyclodextrin, wherein -CD is reacted with PPh3 and I2 in DMF as solvent (col. 8, example 3; part of the limitations of claim 14). The iodo derivative is then reacted with 3-mercaptobenzoic acid in a substitution reaction that is similar to step b) in claim 1. Therefore, it would be obvious to the artisan to prepare the chloro derivative of -cyclodextrin of formula (3) in the same manner by substituting iodine with chlorine (as in claim 14, correct number 13) as taught by Zhang and then react it with 3-mercaptopropionic acid as in the process of Pal.
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process steps to make sugammadex since the prior art teaches the steps used in the instant process, including the reactants and solvents. 
One of ordinary skill in the art would motivated to use the claimed process (also taught by the prior art) since the process steps are easy to carry out. The artisan would be motivated to use DMSO as the solvent (suggested by the prior art) in order to look for an alternative solvent which would result in easy isolation of the final product in high yields and purity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 (correct numbers 1-13) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,894,839 (‘839).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a process for the synthesis of Sugammadex comprising substituting the OH groups of -cyclodextrin by chlorine to get the perchloro derivative of formula (3) and reacting formula (3) with 3mercaptopropionic acid in the presence of sodium base and DMSO. Dependent claims 2-13 (correct numbering 2-12) recite limitations regarding the base being sodium hydroxide, concentration of the base, equivalents of 3-mercaptopropionic acid, time period over which base is added, order of mixing of the base, perchloroderivative, 3-mercaptopropionic acid and DMSO, reaction temperature, precipitation and isolation of sugammadex and the organic solvent being DMSO in claim 12. Claim 14 (correct number 13) is drawn to the synthesis of the compound of formula (3).
Claim 1 of ‘839 is drawn to a process for the synthesis of sugammadex comprising substituting the OH groups of -cyclodextrin by bromine to get the perbromo derivative of formula (3) and reacting formula (3) with 3-mercaptopropionic acid in the presence of sodium base and DMSO. Dependent claims 2-12 recite the same limitations as instant claims 2-13 (correct numbers 2-12) and dependent claim 13 of ‘839 recites the process for making the compound of formula (3) which is same as instant claim 14 (correct number 13) except for X being bromine.
Claims 1-13 of ‘839 differ from the instant claims in that the instant claims use the compound of formula (3) wherein X is Cl whereas the claims of ‘839 use the same compound having X as bromine. ‘839 defines X as being F, Cl, Br and I (col.6, line 67). The same definitions are also seen for the compound of instant formula (3) (page 4,). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the compound of formula (3) wherein X is Cl could be successfully employed in the claimed method of making Sugammadex. 
  In the instant case ‘839 teaches performing each of the steps applicant claims.  Although the claims of '839 uses Br, one of ordinary skill in the art would readily recognize that the scheme taught by '839 could be employed in the synthesis of Sugammadex as in the claimed method with a reasonable expectation of success.  The use of known members of classes of reagents in reactions to make the same compound taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound (formula 3 with X as Cl in the instant case) would affect the basic reaction and thus alter the operability of the process and thus the unobviousness of the method of producing it.


Conclusion
Pending claims 1-13 (correct numbering) are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623